Citation Nr: 0322176	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02 00 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


REMAND

The veteran had active duty from May 1980 to November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.

In the veteran's notice of disagreement, submitted in October 
2001, he stated that he wanted to have a hearing before a 
"Regional Hearing Officer."  There has been no attempt to 
schedule the veteran for a hearing, and the record does not 
reflect that the veteran has withdrawn his hearing request.

Additionally, in the veteran's VA Form 9, Appeal to the Board 
of Veterans' Appeals, submitted in December 2001, he 
indicated that he wanted to have a hearing with the Board at 
the RO.  In a separate statement received at that time, the 
veteran stated that he wished to have a hearing but noted 
that he was incarcerated and if it was not possible, then he 
wished that his case be appealed without a hearing.  
Regardless of whether the veteran is incarcerated, he is 
entitled to a hearing, and has the right to undertake any 
arrangements which may enable him to attend such a hearing.  
He has not withdrawn his request for a hearing before the 
Board.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing with the Board at the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

